Citation Nr: 0720551	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  00-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board initially denied the veteran's claim for a rating 
higher then 50 percent for post-traumatic stress disorder 
(PTSD) in a December 2002 decision.  The United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision in a February 2005 Memorandum Decision, and remanded 
the case for readjudication.   

In September 2005, the Board remanded the case.  It has been 
returned to the Board for review.  While the claim was 
undergoing development, a 70 percent rating was assigned 
effective the date of the reopened claim.  This is based in 
part on records obtained and added to the claims file after 
the prior Board decision.


FINDING OF FACT

The veteran's PTSD renders him demonstrably unable to obtain 
or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Entitlement to a higher rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The record contains VA treatment and examination records that 
date between 2000 and 2005 as well as statements from private 
examiners.  It is significant that evidence dated in 2002 and 
thereafter, added to the record since the Board decision 
shows the onset of cancer and decompensation of his 
psychiatric symptoms thereafter.  Many of these records are 
VA documents.  While this evidence was presumed to have been 
on file, factually it was not.

Service connection was granted for PTSD in a February 1986 
rating action.  A 10 percent evaluation was assigned 
effective in March 1985.  Rating action in January 1994 
increased the evaluation t 30 percent and in August 1997 it 
was increased to 50 percent disabling.  The veteran filed his 
current claim in January 2000.  The RO increased the rating 
to 70 percent in February 2007, effective the date of the 
claim.  Even though the RO increased the schedular rating for 
the veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).   

In regard to industrial impairment, it has been noted that 
the veteran is currently unemployed.  In recounting his 
symptoms, the veteran did not indicate problems involving 
routine behavior, self-care, or conversation.  While VA 
medical records relate that he had bouts of disorientation 
and confusion in 2002, this has been related to his 
medication related to treatment for cancer.  VA examiners 
have indicated that the veteran is for the most part, 
oriented to time, place, person, and situation.  His memory 
and concentration have been inconsistent over the period of 
the appeal.  

In considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
He is divorced.  He is unable to sleep well and intrusive 
thoughts of combat still occurred.  He is socially isolated.  
He had recurrent bouts of depression accompanied by wishes of 
being dead.  However, he has not had the impulse or plans to 
harm himself.  He is also highly volatile in his social 
interactions.   

The GAF scores assigned over the relevant period have ranged 
from 40 to 50 and for the most part, in the mid-40s.  GAF 
scores are not controlling, but must be accounted for as they 
represent the assessment of trained medical observers.  
Scores such as the veteran's show serious social and 
occupational impairment, "unable to keep a job."  Moreover, 
the record contains opinions from caregivers that indicate 
the veteran is unemployable.  The examiner at the most recent 
examination in November 2006 indicated that it would be 
extremely difficult for the veteran to engage in any 
vocational activities.  Although it is not shown that he has 
symptomatology that is comparable with more serious 
impairment such as spatial disorientation, obsessional 
rituals or totally incapacitating psychoneurotic symptoms, 
the record for the most part seem to indicate that he is 
unemployable.  The Board finds that the overall picture more 
nearly approximates the criteria ("total occupational and 
social impairment") for a 100 percent rating.  The 
preponderance of the evidence favors the veteran's claim, and 
the benefit sought on appeal is granted.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


